tcmemo_2010_256 united_states tax_court constantine sakkis et al petitioners v commissioner of internal revenue respondent docket nos filed date shawn r perez for petitioners christian a speck for respondent memorandum opinion holmes judge constantine sakkis is a shrewd and successful businessman with his wife carol he filed a form_1040 for as they had done for many years the sakkises filled out and we consolidated the cases filed by carol ann sakkis docket nos and with those filed by her husband constantine sakkis docket nos and attached numerous schedules on which they reported their income and deductions only this time there was one major difference on line of the form 1040--the line designated for other income --they listed a completely frivolous section deduction of dollar_figure the commissioner recoiled and treated the entire return as both frivolous and fraudulent the sakkises have since repented of the deduction but argue that they committed no fraud by taking it they also admit that they should have filed a tax_return which they did only after the commissioner caught them and sent a notice_of_deficiency there are numerous contested deductions for both years looming over the sakkises is the question of just what penalties the bad deduction will subject them to for the tax_year background constantine sakkis began working as a real-estate salesman in the mid-1970s within a couple of years he took some state- required courses--including a course on real-estate law--and became a fully licensed real-estate broker by sakkis’s business focus had swiveled from selling to managing rental unless otherwise noted all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure the gist of the sec_861 argument is that only foreign-source income is taxable and therefore a taxpayer’s domestically earned money isn’t internal_revenue_service the truth about frivolous tax arguments sec i b pincite date http www irs gov pub irs-utl friv_tax pdf property and other types of investments but he kept his real- estate broker’s license to do business for past clients and referrals carol sakkis worked for the local phone company until shortly after she and sakkis married and then stayed at home to raise their three children who were born in and the sakkises’ tax trouble began with a great windfall in the 1980s the fcc gave away rural cell-phone licenses via a lottery many people formed partnerships at the time to enter the fcc lottery as often as possible to try to win as many licenses as possible an organizer typically solicited investors who would each put up about dollar_figure and would be more or less randomly put into a partnership consisting of about investors sakkis learned of this and entered several times using both his own name and his wife’s they won big metacomm cellular one of the partnerships in which sakkis invested using his wife’s name received two licenses it sold one immediately but kept the other--a license entitling it to build a cell-phone system in northwest wyoming this eventually became a franchise of cellularone and metacomm eventually converted from a partnership to an llc in spite of the fact that the investment was in his wife’s name and although she was aware of it it was sakkis himself who actively participated in metacomm this was consistent with their usual division of labor--though she balanced the couple’s checkbook each month she otherwise let her husband manage all their business decisions in western wireless offered to buy the assets of the wyoming cell-phone operation metacomm negotiated a sale for dollar_figure million--a return of approximately times the investors’ initial investments the deal closed in date and metacomm disbursed the sakkises’ share of the profits by sending a total of four checks in carol’s name--two in date one in date and the final check in date carol received more than dollar_figure in and then another dollar_figure in toward the end of sakkis began to look for ways to avoid paying taxes on the gain he first tried to use a multi- trust tax_shelter which he learned of during a capital preservation seminar on the remote pacific island of vanuatu the shelter involved setting up domestic and foreign trusts and moving the money around between these trusts until it could allegedly be repatriated tax free sakkis tried to create such a_trust which he named the carolina trust and retroactively transfer his wife’s metacomm interest into it as the first step in this plan but metacomm had already made three distributions into the sakkises’ personal bank account sakkis eventually realized that he had not properly funded the trust and that it was therefore ineffective as a tax_shelter on date he sent metacomm a letter telling it that the carolina trust had been abandoned effective date and that his wife’s interest in metacomm should be transferred back to her joseph pakin the sakkises’ accountant and tax preparer for the previou sec_15 or so years prepared their tax_return in date after filing the necessary requests for extension he also reported the metacomm distributions on the return as long- term capital_gains which is exactly what they were according to pakin’s return the sakkises owed over dollar_figure in taxes including dollar_figure in self-employment taxes plus an estimated-tax penalty the return also calculated an alternative_minimum_tax of dollar_figure unwilling to pay that much sakkis took pakin’s return and handed it over to douglas rosile rosile was an accountant who specialized in providing taxpayers with a multipage argument to attach to their tax returns which claimed that the taxpayer didn’t owe any taxes due to sec_861 rosile took pakin’s return and added a dollar_figure deduction on line of the first page with a notation reading sec_1_861-8 excl -big_number thi sec_3 a district_court in florida issued a preliminary injunction banning rosile from preparing or helping to prepare tax returns for others less than one year after sakkis used his services united_states v rosile aftr 2d ustc par big_number m d fla order granting preliminary injunction rosile was later sentenced to months followed by three years supervised release for his part in actor wesley snipes’s use of the sec_861 argument see united_states v snipes no 06-cr-00022 m d fla date sentencing minutes for douglas p rosile deduction reduced the taxable_income on the second page of the return to zero the self-employment tax--which wouldn’t have been reduced by the deduction--mysteriously disappeared as did pakin’s calculation of alternative_minimum_tax otherwise this return showed everything pakin’s return had both sakkises signed and filed this new return they didn’t file amended returns for any previous year and didn’t use the argument for any later year either they didn’t tell their children--who had begun to file their own returns by this time--about this supposedly miraculous section of the tax code that would absolve them of their tax obligations sakkis did mention the sec_861 argument to pakin but when pakin expressed skepticism he went against the advice of his longtime accountant and instead followed the advice of someone he had spoken to only over the phone the sakkises also didn’t use the sec_861 argument the following year--instead they just didn’t bother to file a return at all sakkis had met his third tax-avoidance specialist eduardo rivera rivera was a licensed attorney who encouraged his clients not to file tax returns but instead to wait for the government to send a notice indicating the income it had in it sec_4 a district_court in california would later permanently enjoin rivera from interfering with the enforcement of the internal revenue laws united_states v rivera aftr 2d ustc par big_number c d cal order granting default judgment and permanent injunction system and only then present all possible deductions paying taxes only on that possibly much smaller amount sakkis followed rivera’s advice and the sakkises didn’t file a tax_return the irs treated the sakkises’ return as frivolous and rejected it completely which meant that as far as the irs was concerned the sakkises didn’t file a valid_return for either or the commissioner initially sent notices of deficiency to sakkis for and to both sakkis and his wife separately for the sakkises filed timely petitions while residing in california and we tried the cases in san francisco before trial the sakkises retained a new accountant and a new attorney to represent them as a result the sakkises have now conceded their sec_861 argument and agree that the profits from the metacomm sale are taxable the commissioner however alleges that their use of the argument in the first place was fraudulent and asks that we impose on any deficiency either a fraudulent failure-to-file penalty or if we find that the return was valid for filing purposes a fraud_penalty there are also many other contested items we sort out the contested because the metacomm income was improperly reported as income of the carolina trust in it wasn’t until when the commissioner discovered the mixup that he realized carol sakkis had income for that year and issued a separate notice_of_deficiency to her for she contested the deficiency in this court and we consolidated that case with the others that the sakkises had filed deductions and exemptions for both years and then discuss the penalties that the commissioner determined for i substantiation discussion because the commissioner determined the return to be invalid and because the sakkises didn’t file a tax_return for the commissioner at first denied almost all the sakkises’ deductions and exemptions for both years the commissioner has since conceded most of these items either by stipulation or in his posttrial briefs several remain unresolved and we address them by year and type a tax_year schedule c--business deductions a dome realty investment dome realty investment was the sole_proprietorship under which sakkis managed his various investments and acted as a broker the parties agree that the late-filed return is subject_to a failure-to-timely-file penalty the commissioner also asserted a sec_6654 penalty for failure to pay estimated_tax the parties didn’t stipulate this issue away but the evidence supports the commissioner and the sakkises haven’t contested it the commissioner also determined in the notice_of_deficiency for that sakkis had received dollar_figure of nonemployee compensation from nevada titan energy inc the parties stipulated various amounts of nonemployee compensation but did not specifically dispose_of this item sakkis had the burden of contesting it so we treat his failure to do so as a concession see rule e and 89_tc_46 on the rare occasions when a former client or a referral asked him to the commissioner conceded many of the business deductions sakkis claimed but continues to contest the following wealth creations ago options jaja group independent investor british american investors international duane gomer seminars dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sakkis argues that each of these expenses is substantiated by the credit-card statements he provided we agree that the credit- card statements can substantiate expenses even if some of the other charges on the credit card were personal see eg nelson v commissioner tcmemo_2001_117 we also believe sakkis’s testimony that the first six payments above were for investment_expenses and that the payment to duane gomer seminars was in preparation for renewing his real-estate broker’s license we therefore find in sakkis’s favor for all these deductions but only the payment to duane gomer seminars is a business_expense reportable on schedule c the other_payments are all schedule a miscellaneous deductions under sec_212 see also sec_67 b mobile-radio business one of sakkis’s side businesses that didn’t at first require his personal management was the direct ownership of a specialized mobile radio license in los angeles in the company that managed his license for him went out of business and sakkis had to become personally involved according to his testimony that meant driving down to los angeles two or three times to be physically present which resulted in dollar_figure of car and truck expenses and dollar_figure in travel_expenses although we have the power to estimate most business_expenses see 39_f2d_540 2d cir those expenses listed in sec_274 require more detailed and precise substantiation both car-and-truck and travel_expenses are covered by sec_274 this means that to claim such expenses a taxpayer must substantiate his deductions with adequate_records such as a logbook or diary sec_1 5t c i temporary income_tax regs fed reg date and such records must include among other information the amount of the expense and its business_purpose sec_274 sakkis’s records do not we therefore disallow them schedule e--rental properties a monument property in the sakkises bought a 50-percent interest in a shopping center on monument boulevard in concord california to finance the purchase the sakkises and the owners of the other 50-percent interest the tsakoyias together signed an all- inclusive note for dollar_figure payable to the previous owners of the shopping center at least some of the landlord-tenant agreements for the shopping center provided that taxes insurance and maintenance and repairs--or triple-net expenses--would be paid_by the tenants but all other expenses were to be borne by the landlords the sakkises sold their 50-percent ownership in this property in date for the four months that they owned it during that year they claimed dollar_figure in triple-net expenses and dollar_figure for interest_paid on the all-inclusive note both of these deductions are typical of the type of expenses usually incurred with rental property and are subject_to the cohan_rule allowing us to estimate we must however have some basis upon which to make the estimate 85_tc_731 there is nothing in this record to help us estimate these triple-net expenses so we disallow them for the interest_expense however we have a copy of the all- inclusive note which indicates equal ownership of the property by the sakkises and tsakoyiases as well as repayment terms for the loan we find sakkis credible that the interest rate was kept pincite percent after the first 10-year period we therefore allow the entire dollar_figure as a rental expense on schedule e b capri motel the capri motel is a 32-room building originally built as a motel near highway in fresno california and which sakkis bought in the early 1980s as an investment around turning point of central california--a nonprofit social-service agency-- took over the capri motel lease keeping the same terms as the previous tenant one of those terms was that the tenant would pay more than the rent each month to cover fire insurance repairs and maintenance the landlord would then write a check for a predetermined amount back to the tenant each month and the tenant would place that money into a separate_account the tenant would then pay the fire insurance and the cost of repairs and maintenance from that account ie it was something like an escrow account according to the ceo of turning point the reason for using rent refunds like this rather than just paying for the repairs directly was so that there would be a ready pool of cash from which turning point could make any unexpectedly costly repairs without having to contact sakkis or come up with the additional money on short notice each year turning point would issue a to sakkis for the full amount of rent paid including the excess which would be sent back sakkis would in turn report the amount shown on the and then deduct the rent refunds as business_expenses in sakkis claimed rent refunds of dollar_figure the commissioner doesn’t dispute this amount--the sakkises provided canceled checks made out to turning point to substantiate it--but instead claims that the arrangement wasn’t a binding contractual obligation and therefore wasn’t a necessary expense deductions are allowed under sec_162 for ordinary and necessary expenses_incurred while carrying on any trade_or_business there is no dispute that fire insurance maintenance and repairs are ordinary expenses for rental property or that they were incurred in carrying on any trade_or_business the only question is whether it was necessary for sakkis to refund a portion of the rent paid_by turning point to cover those expenses under 290_us_111 the supreme court equated the term necessary in sec_162 with appropriate and helpful see also 27_tc_921 noting legal_obligation not required for expenditure to be deductible and explaining that the basic question is whether in all the circumstances the expenditure is ordinary and appropriate to the conduct of the taxpayer’s business nevertheless the ninth circuit has said that voluntary prepayment of expenses is generally not necessary without a legal_obligation albeit with two exceptions 679_f2d_159 9th cir affg 76_tc_789 one exception is when the taxpayer has an appropriate or compelling business reason for making a payment in advance other than that it is due such as to take advantage of depressed prices or to secure future deliveries or preferential treatment id pincite we find that there was an appropriate business reason for the rent-refund arrangement between sakkis and turning point the obligation to make repairs was on turning point and sakkis was in truth a mere conduit for the funds which were immediately returned to turning point so that it could fulfill its obligation to repair according to credible testimony the arrangement is not unique to this particular landlord and tenant for these reasons we find that the rent-refund payments are allowable as a schedule e expense schedule a--home mortgage interest sec_163 allows a tax deduction for interest_paid on the mortgage of a taxpayer’s primary or secondary residence sec_163 h d this deduction is only for acquisition_indebtedness --ie a loan used to acquire construct or substantially improve a residence when that residence also secures the loan--up to dollar_figure million and home_equity_indebtedness --any other type of loan secured_by a qualified residence--up to dollar_figure sec_163 b and c the sakkises originally paid cash for the land on which their primary residence sits sakkis credibly testified that they then borrowed money to build the home and converted the construction loan into a permanent loan when the house was finished although there was some confusion at trial as to when exactly the construction loan converted into a permanent loan--sakkis testified that they moved into their home in but that construction ended in 1993--we nonetheless find his testimony to be credible on the purpose and continuity of the loans this original permanent loan was later refinanced but that doesn’t affect eligibility for an interest_deduction as long as the new loan doesn’t exceed the refinanced amount see sec_163 the sakkises’ original permanent loan was for dollar_figure which is well below the statutory limit of dollar_figure the form_1098 mortgage interest statement for shows a starting loan balance of dollar_figure and an ending loan balance of dollar_figure-- both of which are below the acquisition_indebtedness of dollar_figure we therefore find that the entire dollar_figure of mortgage interest as shown on the form_1098 is deductible as qualified_residence_interest b tax_year the sakkises filed a return only as trial neared the commissioner accepted almost all of the items we address those that remain schedule e--capri motel in the sakkises claimed dollar_figure in rent refunds to turning point for the reasons we’ve already discussed above we find that this deduction is allowable schedule a--home mortgage interest as explained above the sakkises are entitled to a deduction of their home-mortgage interest as shown on their form_1098 for this amounts to dollar_figure schedule d--capital gains the sakkises claimed in their posttrial reply brief that they had dollar_figure in capital_gains for however this appears to be a mere computational error rather than a modification of the previously stipulated values we therefore hold that the sakkises had dollar_figure in capital_gains for which is the total agreed to in the stipulation of facts exemptions for dependents in an adult child of a taxpayer could be listed as a dependent on the taxpayer’s return if during the tax_year the taxpayer provided more than one-half of his support sec_152 he was a student who had not yet turned by the end of the tax_year sec_151 he couldn’t claim an exemption on his own tax_return sec_151 and he was a u s citizen or resident or a resident of a country contiguous with the united_states sec_152 the sakkises’ three children turned and during the only direct proof we have that the rest of the requirements were met comes from the testimony of the sakkises themselves we do however also have pakin’s testimony that he prepared tax returns for each child for the prior two years and and that the children didn’t claim themselves as dependents in those years we also have sakkis’s credit-card receipts from showing that he paid basic living_expenses for the oldest child we therefore find credible the sakkises’ testimony that they continued to support all three children through that none of the children claimed personal exemptions for themselves and that the children were enrolled in college based on the indirect evidence from prior years and the sakkises’ credible testimony we find that the sakkises are entitled to claim dependency_exemptions for all three children on their tax_return ii penalties for even the sakkises now concede that the sec_861 deduction on their tax_return was improper and we specifically find that the sakkises did not have a good-faith belief in the validity of the sec_861 argument the question is whether taking that deduction amounted to fraud for an action to rise to the level of fraud there must be an intentional wrongdoing with the intent to evade tax believed to be owing 796_f2d_303 9th cir affg tcmemo_1984_601 the commissioner can prove fraudulent intent with certain types of circumstantial evidence known as badges_of_fraud id before we can decide whether the sakkises committed fraud however we will first decide if their return was a valid_return under the code a the return as a valid_return in 82_tc_766 affd 793_f2d_139 6th cir we distilled the supreme court precedent defining a valid tax_return into a four-part test first there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury the parties here do not contest that the sakkises’ return has sufficient data to calculate the tax_liability that the return purports to be a return or that the sakkises executed the return under penalties of perjury the commissioner asserts only that the return was not an honest and reasonable attempt under the third part of the beard test although there have been many cases applying beard few of these are what one can accurately if clumsily call stand-alone third-prong cases in beard itself we stated that when tax- protester arguments--like the sec_861 deduction--are used it is obvious that there is no ‘honest and genuine’ attempt to meet the requirements of the code id pincite that was however in the context of a taxpayer who impaled himself on the first prong by intentionally tampering with the tax form in a way that prevented the commissioner from being able to determine the tax due we’ve similarly held that a taxpayer didn’t make an honest and reasonable attempt to file when the taxpayer wrote down all zeros or asterisks or similarly uninformative entries see eg 120_tc_163 zeros coulton v commissioner tcmemo_2005_199 same turk v commissioner tcmemo_1991_198 asterisks hintenberger v commissioner tcmemo_1990_36 lines blank affd without published opinion 922_f2d_848 11th cir thomas v commissioner tcmemo_1985_241 the word object but just as in beard in all of these cases failure to satisfy the third prong was coupled with a skewering on the first prong in most every tax-protester case that we have found the taxpayer had either refused to enter the correct income for the year or had altered the form in some way that the form itself or the attestation at the bottom was void the sakkises’ cases are more similar to the situation we analyzed in steines v commissioner tcmemo_1991_588 affd without published opinion 12_f3d_1101 7th cir the taxpayer in steines attached schedules c for fictitious businesses and claimed outrageous deductions for a cumulative business loss of exactly dollar_figure billion but aside from three small items of income the taxpayer coulton v commissioner tcmemo_2005_199 also distinguishes a line of ninth circuit cases starting with 618_f2d_74 9th cir which held that a return with all zeros was still a return for purposes of the willful failure-to-file misdemeanor in sec_7203 these items of income totaled dollar_figure and appear to have consisted entirely of earned interest correctly reported all of his wages and earnings as well as his name address social_security_number and proper filing_status proper number of exemptions and the correct amount of income taxes withheld with all this information one could determine the taxpayer’s proper tax_liability despite the frivolous deductions and we found that the return was a valid tax_return rather than a legal nullity although of course a tax_return subject_to negligence penaltiesdollar_figure we made the distinction in steines between that case and those protester returns that contain frivolous legal claims and that contain no information or figures from which a determination of tax_liability can be made id emphasis added although the sakkises used a frivolous legal claim to reduce their tax_liability to zero the rest of their return--like the return in steines--contained complete and accurate information from which the commissioner could determine their tax liabilitydollar_figure with the exception of the frivolous deduction itself and the this holding is in line with other cases dealing with frivolous deductions and credits where a negligence_penalty was inflicted but the validity of the tax_return itself was never even addressed in the opinion see eg dwight v commissioner tcmemo_1988_100 war-tax credit the sakkises even filed a schedule se self-employment_tax that shows the amount of the self-employment_tax and deduction that appear on the return prepared by pakin as well as a form_6251 alternative minimum tax--individuals showing the amt calculated by pakin although those numbers wandered off the the sakkises did still send them to the irs on these supporting schedules disappearance of the self-employment_tax and alternative_minimum_tax the sakkises made an honest and reasonable attempt to comply with the tax laws and while the use of that deduction may indicate negligence it does not nullify their entire tax_return we therefore find that the sakkises filed a valid return b sec_861 return as fraud or fraudulent_failure_to_file there are two different sections under which one can be penalized for fraud sec_6651 for a fraudulent_failure_to_file and sec_6663 for an underpayment attributable to fraud because we have determined that the sakkises filed a valid_return for the tax_year any fraud_penalty must come under sec_6663 the commissioner has the burden of proving fraud with clear_and_convincing evidence sec_7454 rule b to meet this burden the commissioner must show that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such taxes 80_tc_1111 the commissioner’s initial offer of proof was the fact that the sakkises understated their tax_liability the typical badge of fraud is an understatement of income see bradford v commissioner f 2d pincite but we may also infer fraud from claiming excess_deductions see 56_tc_982 affd 470_f2d_87 1st cir in this case however we find the mere fact that the sakkises understated their tax_liability with an obviously bogu sec_861 deduction is not--when seen in conjunction with the otherwise accurate or at least contestible if inaccurate numbers on their return--enough to show clear_and_convincing evidence of a fraudulent intent the commissioner next argues that the sakkises went along with rivera’s strategy of not reporting income to the irs but we point out yet again that for the sakkises did report all of their income while it is true that they didn’t file for that is the only year for which they failed to file a return the commissioner also argues that the carolina trust was a sham trust designed to conceal income although that might have been the sakkises’ initial intent in creating the carolina trust they never actually used that trust and in fact reported all the income from the metacomm sale on their return the fact that metacomm improperly reported this income on a k-1 to the carolina trust doesn’t by itself rise to the level of fraud finally the commissioner points out that the sakkises were very uncooperative and lacked candor during the appeals process and throughout pretrial preparation we agree however we find that their lack of candor and cooperation just aren’t enough especially for carol sakkis we find her testimony that her husband handled all the taxes and investments to be credible and to explain her apparent evasiveness the clear_and_convincing standard of proof is rather high and the commissioner just didn’t satisfy his burden we find that the sakkises are not liable for a fraud_penalty c alternative to fraud penalty on the other hand the sakkises are liable for the 20-percent penalty for negligence or disregard of rules or regulations under sec_6662 and b for underpaying their taxes they completely disregarded the advice of their longtime tax preparer and instead followed the advice of someone they had never met and to whom they had only recently been introduced pakin told the sakkises that he was skeptical of the sec_861 argument but the sakkises didn’t investigate it beyond talking to the shysters they’d become entangled with pakin’s warning eliminates any good-faith reliance defense d other penalties the commissioner also asserts that the sakkises owe a sec_6654 penalty for failure to pay estimated_tax and has shown evidence of their underwithholding and in the later-issued notice_of_deficiency the commissioner asserted in the alternative a failure-to-pay penalty under sec_6651 against carol though he had specifically denied asserting the same penalty against constantine the record supports the commissioner on these items and the sakkises don’t present any evidence in their defense so the penalties stick this opinion and the parties’ concessions require that decisions will be entered under rule
